Citation Nr: 0731398	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of right knee impairment, currently rated as 
10 percent disabling.

2.  Entitlement to a separate evaluation for right knee 
limitation of motion.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to April 
2003.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDINGS OF FACT

1.  Prior to his right medial meniscectomy in January 2004, 
the appellant's right knee disability was manifested by 
complaints of popping and grinding with discomfort, with 
objective findings for joint instability and mild effusion, 
assessed as symptomatic patello-femoral syndrome.  Range of 
right knee motion was from 5 to 150 degrees.

2.  Right knee disability, status post partial meniscectomy, 
is manifested by complaints of pain, weakened movement, 
fatigability, incoordination, and flare-ups, and by objective 
findings for full extension and 135 degrees of active flexion 
with pain from 110 to 135 degrees, and additional limitation 
of motion of 15 degrees on repetitive use due to onset of 
pain; there is mild dislocation/subluxation, abnormal 
tracking, and subpatellar tenderness, but no ankylosis, 
instability, locking, or effusion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002& Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2007).

2.  Right knee limitation of flexion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2006 complied with statutory notice requirements as 
outlined above.  We note that this appeal arises from an 
initial award of service connection in March 2004.  Following 
issuance of the August 2006 VCAA letter, the claim was re-
adjudicated and the appellant was sent a Supplemental 
Statement of the Case dated November 2006.  

The August 2006 VCAA letter specifically informed the 
appellant of the evidence necessary to establish entitlement 
to an increased evaluation.  It also informed him of the 
evidence VA would seek to obtain and the evidence the 
appellant was expected to provide/obtain.  The information 
contained in the VCAA letter was sufficient to allow the 
appellant to meaningfully participate in the prosecution of 
his claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and all available private 
treatment records have been associated with the claims 
folder.  Also, the appellant had the opportunity to appear 
for a hearing, which he did not exercise, and he was afforded 
a VA examination in September 2006.  There is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). VA has 
satisfied its duties to notify and to assist the claimant.


Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted. 38 C.F.R. 
§ 4.59.

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would over compensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Facts

Report of VA examination dated August 2003 reflects that the 
appellant complained of right knee popping and grinding of 6 
months duration along with discomfort since 1994.  
Examination of the knees showed negative drawer test 
bilaterally, positive valgus instability on the right, 
patella instability bilaterally, and mild inferior effusion 
of the knee joint, left greater than right.  Range of motion 
testing for the right knee revealed extension of -5 degrees 
with pain, and flexion of 150 degrees with crepitus.  The 
diagnosis was symptomatic patello-femoral syndrome.  A right 
knee MRI dated October 2003 revealed a horizontal tear of the 
posterior portion of the medial meniscus; there were no bone 
contusions, or abnormal ligaments.

In a March 2004 rating decision, a 10 percent evaluation was 
assigned under diagnostic code 5257.  The presence of 
instability was accepted.  Nothing in the decision reflects 
intent to rate based on limitation of motion.

In January 2004 the appellant underwent a right knee meniscus 
repair.  A final report dated February 2004 reflects that, at 
about 6 weeks out from surgery, the appellant had occasional 
mild soreness, particularly in the morning when he first gets 
up, and that the knee responded well to movement.  
Objectively, there was full range of motion, no effusion, 
excellent strength, and minimal tenderness.  McMurry's' test 
was negative.  The impression was status post right knee 
medial meniscectomy, doing well.  The plan reflects that the 
appellant was cleared to participate in full activities, 
including golf as able.

Treatment records dated June 2004 reflect that the appellant 
was seen for complaints of swelling, locking, popping, and 
instability of the right knee.  The assessment was knee 
tendonitis.  The appellant went to physical therapy.  A July 
2004 physical therapy note reflects the range of right knee 
motion from -5 to 139 degrees.  It was noted that the 
appellant "will ambulate for 1/2 mile on a treadmill to 
facilitate his return to golf."  An August 2004 treatment 
note reflects that the appellant stepped off a curb on August 
22 and his right knee gave out.  Objectively, there was no 
frank erythema or warmth.  Positive tenderness over 
collateral ligaments was shown.  There was no ligamentous 
laxity and negative McMurray's.  The impression was right 
knee strain without evidence of ligamentous injury.  A 
September 2004 treatment note reflects continued complaints 
of right knee pain.  Objectively, there was 5/5 strength, 
full range of motion, and no atrophy or swelling.  Gait was 
abnormal.  There was positive McMurray's testing and negative 
Lachman's testing.  The assessment was right knee pain, 
likely re-injury of meniscus.  On follow-up in November 2004, 
the appellant reported no change in symptoms.  Objectively, 
there was medial post meniscus tenderness, positive 
McMurray's, and positive patellofemoral tenderness, but no 
ligamentous laxity.  An MRI showed a post horn medial 
meniscal tear.  On follow-up in December 2005, the appellant 
reported persistent pain near the patella with tenderness to 
touch.  Range of motion was described as good and pain was 
noted to increase with activity.  Objectively, there was 
normal range of motion and a well healed scar.  The 
assessment was medial plica.

VA x-ray of the right knee dated February 2005 reflects 
normal right knee, except for mild medial compartment 
narrowing.

On VA examination in September 2006, the appellant complained 
of right knee giving way, instability, pain, stiffness, 
weakness, locking, effusion, and severe flare-ups every 1 to 
2 months.  Physical examination revealed normal gait, but 
evidence of abnormal weight-bearing (callous formation, 
abnormal shoe wear pattern).  Range of motion testing showed 
active flexion from 0 to 135 degrees with pain from 110 to 
135 degrees.  Passive range of motion was from 0 to 140 
degrees with pain from 110 to 140 degrees.  The range of 
motion against strong resistance was from 0 to 110 degrees 
with pain from 70 to 110 degrees.  There was additional 
limitation of motion on repetitive use; the range was from 0 
to 120 degrees.  Clinical findings were negative for 
crepitus, instability, effusion, dislocation, and locking.  
There were clicks or snaps, grinding, patellar abnormality 
with mild dislocation/subluxation, abnormal tracking, and 
subpatellar tenderness.  Apley's test was moderately positive 
with pain referred to the popliteal space.  X-ray of the 
right knee was normal without evidence of degenerative change 
joint effusion or other abnormality; the impression was 
normal right knee.  The diagnoses were degenerative joint 
disease of the right knee, chondromalacia patella right knee 
with lateral tracking, and status post arthroscopic surgery 
with partial meniscectomy.  The disability was characterized 
as moderately to severely effecting daily activities, and 
preventing sports.

Analysis

The appellant seeks an initial rating in excess of 10 percent 
for the right knee disability.  VA assigned a 10 percent 
disability rating under Diagnostic Code (DC) 5257 in March 
2004, effective from May 1, 2003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

In the present claim, a higher rating is not warranted under 
DC 5257 for subluxation or lateral instability.  We observe 
that prior to the appellant's January 2004 arthroscopic 
surgery he had symptoms of right knee instability and 
effusion.  However, since that surgery, the clinical findings 
of record show no instability and, on VA examination in 
September 2006, only mild subluxation is shown.  The post 
surgical medical records are significant for complaints of 
right knee pain and patellofemoral tenderness since June 
2004.  Although the appellant has endorsed a history of 
giving way and joint instability, his knee has been found to 
be stable on repeated examination.  On VA examination in 
September 2006, the examiner found mild 
dislocation/subluxation, but no joint instability.  The Board 
finds that the clinical observations of skilled professionals 
are more probative than the appellant's lay statements.  
Therefore, there is no basis for an increased evaluation 
under DC 5257 (subluxation or lateral instability) moderate 
or severe subluxation or lateral instability is not shown.

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  However, the 
Board has determined that DC 5256, for ankylosis of the knee, 
and 5262, for impairment of the tibia and fibula, do not 
apply as there is no evidence of these conditions in medical 
records.

Lastly, the Board has considered entitlement to separate 
disability ratings based on limitation of motion (flexion or 
extension) and pain.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

A review of the record shows that range of motion testing 
from August 2003 until VA examination in September 2006 
consistently shows more than 60 degree of flexion in the 
right knee.  During the September 2006 VA examination, the 
appellant complained of giving way, instability, pain, 
stiffness, weakness, locking, effusion, and severe flare-ups 
every 1 to 2 months.  Examination showed full extension and 
flexion limited to 135 degrees.  Flexion was functionally 
limited to 110 degrees due to the onset of pain.

In this case, the appellant has been assigned an evaluation 
under diagnostic code 5257.  However, a separate 10 percent 
evaluation may be assigned for limitation of flexion.  It is 
clear that during the appeal that the appellant has had 
limitation of motion.  There is also evidence that he has 
periarticular pathology and that he has painful motion.  As 
such, a 10 percent evaluation may be assigned under 38 C.F.R. 
§ 4.59.  However, an evaluation in excess of 10 percent for 
limitation of motion or the functional equivalent of 
limitation of motion is not warranted.  The now assigned 10 
percent evaluation contemplates painful motion and limitation 
of flexion to 45 degrees.  In order to warrant a higher 
evaluation, he would have to manifest the functional 
equivalent of limitation of flexion to 30 degrees due to 
factors such as limitation of motion, pain on motion, 
weakness or excess fatigability.  This is not shown and, as 
such, an evaluation greater that 10 percent under DC 5260 is 
not warranted.  Also, a separate evaluation based on 
limitation of extension is not warranted as it is not shown.

Lastly, the Board notes that an extra-schedular rating under 
38 C.F.R. § 3.321(b) also is not warranted.  There is no 
evidence that the appellant has stopped working solely due to 
right knee impairment.  Records show that he is retired and 
is a substitute teacher.  Additionally, there are no periods 
of hospitalization attributable to the right knee disability.  
As such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).


ORDER

An evaluation greater than 10 percent for right knee 
impairment is denied.

A separate 10 percent evaluation for right knee limitation of 
flexion is granted subject to the laws and regulations 
controlling the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


